Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 12/29/2020 have been entered. Claims 1, 5, 7, 13 have been amended. No claims have been canceled.  No claims have been added. Claims 1-5, 7-11, 13-17 are still pending in this application, with claims 1, 7, and 13 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5, 7, 11, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (“Mullins”, US Pre-Grant Publication 20160049004 A1), in view of Mani et al. (“Mani”, US Pre-Grant Publication 20200117336 A1).

Regarding claim 1, Mullins discloses a head mounted display system (Mullins [0030] discloses a head mounted computing device with a display and a camera.) comprising: 
a scanning unit configured to scan a real object in a real environment so as to generate a scanning result (Mullins [0015] views a physical reference object with a second wearable device.  Mullins [0014] captures images of physical objects with a camera.); and 
a processing unit coupled to the scanning unit, the processing unit being configured to identify the real object according to the scanning result of the scanning unit (Mullins [0015] displays a virtual object in the first wearable device based on the reference object viewed by the second wearable device.  Mullins (Fig. 2 [0043]-[0044]) discloses a user wearable device comprising a processor and sensors including cameras.), 
determine a first predetermined interactive characteristic and a second predetermined interactive characteristic according to an identification result of the processing unit (Mullins [0015] manipulates virtual objects by the user of the first wearable device.  Mullins [0026] identifies a type of manipulation of an object , 
create a virtual object in a virtual environment simulating the real object in the real environment according to the scanning result of the scanning unit. (Mullins [0015] displays a virtual object in the first wearable device based on the reference object viewed by the second wearable device.)

Mullins does not describe assign the first predetermined interactive characteristic and the second predetermined interactive characteristic to the virtual object in the virtual environment, 
wherein the first predetermined interactive characteristic comprises a first predetermined manipulating point, a first predetermined manipulating hand gesture and a first predetermined manipulating movement, and 
the second predetermined interactive characteristic comprises a second predetermined manipulating point, a second predetermined manipulating hand gesture and a second predetermined manipulating movement, 
the virtual object is allowed to be manipulated in a first predetermined manipulating manner when a manipulating point, a manipulating hand gesture and a manipulating movement of a user respectively correspond the first predetermined manipulating point, the first predetermined manipulating hand gesture and the first predetermined manipulating movement, and 
the virtual object is allowed to be manipulated in a second manipulating manner when the manipulating point, the manipulating hand gesture and the manipulating movement of the user respectively correspond the second predetermined manipulating point, the second predetermined manipulating hand gesture and the second predetermined manipulating movement.
However, these features are well known in the art as taught by Mani. For example, Mani discloses assign the first predetermined interactive characteristic and the second predetermined interactive characteristic to the virtual object in the virtual environment (Mani [0077] generates a virtual representation of a user’s hand gesture within an AR/VR environment.  Mani (Fig. 4A [0080]) may use AR/VR images to use virtual shopping in a physical environment.  Mani (Figs. 4B-4C [0082]-[0083]) illustrates two interactive characteristics for a virtual object in the AR/VR environment: a move action (Fig. 4B) and an open action (Fig. 4C).), 
wherein the first predetermined interactive characteristic comprises a first predetermined manipulating point, a first predetermined manipulating hand gesture and a first predetermined manipulating movement (Mani (Fig. 4B [0082]) illustrates a first interactive characteristic comprising a first manipulating point (upper right position of the refrigerator), a first hand gesture (thumb and first finger extended) and a first movement (moving the hand which moves the refrigerator).), and 
the second predetermined interactive characteristic comprises a second predetermined manipulating point, a second predetermined manipulating hand gesture and a second predetermined manipulating movement (Mani (Fig. 4C [0083]) illustrates a second interactive characteristic comprising a second manipulating point (the side of the refrigerator door and the side of the refrigerator just behind the door), a send hand gesture (two hands with all fingers fully extended) and a first 
the virtual object is allowed to be manipulated in a first predetermined manipulating manner when a manipulating point, a manipulating hand gesture and a manipulating movement of a user respectively correspond the first predetermined manipulating point, the first predetermined manipulating hand gesture and the first predetermined manipulating movement, and 
the virtual object is allowed to be manipulated in a second manipulating manner when the manipulating point, the manipulating hand gesture and the manipulating movement of the user respectively correspond the second predetermined manipulating point, the second predetermined manipulating hand gesture and the second predetermined manipulating movement.  (Mani (Figs. 4B-4C [0082]-[0083]) illustrates separate interactions: separate manipulating points (upper right of refrigerator door vs. the edge of the refrigerator door), separate hand gestures (thumb and first finger extended vs. all fingers extended) and separate movements (translation of the refrigerator vs. opening the refrigerator door).)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Mullins’ system for manipulating virtual objects that are generated by capturing physical objects with Mani’s system for providing real-time product interaction assistance because with Mani’s system, AR/VR images may be used to provide virtual shopping in a physical environment with virtual shopping objects related to the physical environment (Mani (Fig. 4A [0080])).

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Mullins and Mani above.
Mullins as modified by Mani further teaches the head mounted display system of claim 1, wherein the first predetermined interactive characteristic further comprises at least one of a first predetermined framework, a first predetermined reacting point, a first predetermined reacting movement and a first predetermined reacting effect, and 
the second predetermined interactive characteristic further comprises at least one of a second predetermined framework, a second predetermined reacting point, a second predetermined reacting movement and a second predetermined reacting effect.  (Mani (Figs. 4B-4C [0082]-[0083]) illustrates separate interactions that include separate movements (translation of the refrigerator vs. opening the refrigerator door).)

Regarding claim 7, in light of the rejection in claim 1, the method in claim 7 is similar and performed by the system in claim 1. Therefore, claim 7 is rejected for the same reason as claim 1.

Regarding claim 11, in light of the rejection in claim 5, the method in claim 11 is similar and performed by the system in claim 5. Therefore, claim 11 is rejected for the same reason as claim 5.

Regarding claim 13, Mullins discloses a non-transitory computer readable storage medium storing a program (for) a head mounted display system. (Mullins [0030] discloses user wearable device such as a head mounted computing device with a display and a camera.  Mullins (Fig. 2) illustrates a user wearable device comprising a storage device (208).  Mullins [0089] implements the invention with a computer program embodied on a machine readable medium.)
In light of the rejection of claim 1, the remaining limitations for the medium in claim 13 are similar and implemented with the system in claim 1. Therefore, the remaining limitations in claim 13 are rejected for the same reason as claim 1.

Regarding claim 17, in light of the rejection in claim 5, the medium in claim 17 is similar and implemented with the system in claim 5. Therefore, claim 17 is rejected for the same reason as claim 5.

Claims 2-4, 8-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (“Mullins”, US Pre-Grant Publication 20160049004 A1), in view of Mani et al. (“Mani”, US Pre-Grant Publication 20200117336 A1), in view of Spivack et al. (“Spivack”, US Pre-Grant Publication 20190188450 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Mullins and Mani above.
Mullins and Mani as modified by Spivack further teach the head mounted display system of claim 1, further comprising a tracking unit coupled to the processing unit and configured to track at least one of hands of a user, eyes of the user and a remote controller operated by the user, so as to generate a tracking result with at least one interactive input.  (Spivack (Fig. 12 [0240]) illustrates a machine (1200) comprising biometric components (1256) coupled to processors (1210) via a bus.  The biometric components include hand expression detection and eye tracking.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Mullins’ system for manipulating virtual objects that are generated by capturing physical objects, Mani’s system for providing real-time product interaction assistance with Spivack’s system for deploying virtual objects based on physical laws because with Spivack’s system, when a user views a specific physical object via their device video camera, associated virtual objects for that physical object can be detected, and rendered and interacted with [0204].

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Mullins Mani, and Spivack above.
Mullins and Mani as modified by Spivack further teach the head mounted display system of claim 2, wherein the virtual object is manipulated according to the at least one interactive input of the tracking result of the tracking unit when the at least one interactive input of the tracking result of the tracking unit meets the first predetermined interactive characteristic or the second predetermined interactive characteristic.  (Spivack [0162] discloses a virtual object (VOB) obeying a 

Regarding claim 4, the claimed invention for claim 3 is shown to be met with explanations from Mullins and Mani as modified by Spivack further teach above.
Mullins as modified by Mani further teaches the head mounted display system of claim 3, wherein the at least one interactive input of the tracking result of the tracking unit comprises at least one of a manipulating point, a manipulating hand gesture and a manipulating movement.  (Mani (Abstract) captures a hand gesture in the physical environment and translates the hand gesture into an operation that displays a visual aid with respect to a physical object.)

Regarding claim 8, in light of the rejection in claim 2, the method in claim 8 is similar and performed by the system in claim 2. Therefore, claim 8 is rejected for the same reason as claim 2.

Regarding claim 9, in light of the rejection in claim 3, the method in claim 9 is similar and performed by the system in claim 3. Therefore, claim 9 is rejected for the same reason as claim 3.

Regarding claim 10, in light of the rejection in claim 4, the method in claim 10 is similar and performed by the system in claim 4. Therefore, claim 10 is rejected for the same reason as claim 4.

Regarding claim 14, in light of the rejection in claim 2, the medium in claim 14 is similar and implemented with the system in claim 2. Therefore, claim 14 is rejected for the same reason as claim 2.

Regarding claim 15, in light of the rejection in claim 3, the medium in claim 15 is similar and implemented with the system in claim 3. Therefore, claim 15 is rejected for the same reason as claim 3.

Regarding claim 16, in light of the rejection in claim 4, the medium in claim 16 is similar and implemented with the system in claim 4. Therefore, claim 16 is rejected for the same reason as claim 4.

Response to Arguments
The Applicants’ arguments (page 9 filed 12/29/2020) regarding the objection to claim 5 have been fully considered and found persuasive.  Claim 5 has been amended to change “a a” to “a”.  Thus, the objection to claim 5 has been withdrawn.

In an authorized email from the Examiner to the Attorney of Record (Roger Chen), the Examiner identified two issues:
The claim term “is allowed to be manipulated”.  The Examiner, in the email stated this term may make the remainder of the limitation optional.  However after further consideration, the Examiner withdraws the statement that “is allowed to be manipulated” 

The email recommended adding a limitation to the independent claims: 
wherein the second predetermined manipulating point, the second predetermined manipulating hand gesture and the second predetermined manipulating movement are different from the first predetermined manipulating point, the first predetermined manipulating hand gesture and the first predetermined manipulating movement.
The Examiner’s still holds the opinion that this limitation will prevent references such as Fujimaki to disclose the claims.

The Applicants generally argue that the art of record does not disclose the amended independent limitations.
The Examiner respectfully disagrees because the claims, as written, do not prevent a gesture, motion, and movement at a second time to disclose a second manipulating (point, gesture, movement); even if the second manipulating (point, gesture, movement) is nearly identical to the first manipulating (point, gesture, movement), other than time.
However, this disagreement is moot because of disclosures in the new reference Mani.  Mani (Figs. 4A-4C) illustrates two different interactions that include two different manipulating points, two different hand gestures, and two different movements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Examiner, Art Unit 2613